School District No. 7, Dearborn township, Wayne county, submitted to the school district electors two propositions: (1) that of increasing the tax limitation from 1.5 per cent. to 1.802 per cent. of assessed valuations, and (2) that of bonding the school district in the amount of $182,600 for four school additions. Both upon registration prior to the election and at the election held November 9, 1938, the qualifications of electors were tested by the portion of the school code found in 2 Comp. Laws 1929, § 7410 (Stat. Ann. § 15.428). On the question of increasing the tax limitation all registered school electors were permitted to vote; but on the question of the bond issue only those electors who owned property assessed for school taxes, as provided in the above-cited statute, were permitted to vote. Both propositions carried. Controversy has arisen relative to the validity of the vote on the bond issue; and the president of the board of education refused to execute the bonds on the ground that persons legally qualified to vote on this issue were wrongfully deprived of so doing. The matter is before us on petition seeking mandamus directing the execution of the bonds.
The fundamental and controlling proposition in the instant case is this: If the Constitution specifically provides the qualifications of electors for the purposes under consideration, such qualifications can neither be increased nor decreased by legislation. *Page 645 
Const. 1908, art. 10, § 21, as added in 1932, specifically provides that the rate of taxation can be increased beyond the 15-mill constitutional limitation only "by a two-thirds vote of the electors of any assessing district." Const. 1908, art. 3, § 1, as amended in 1932, defines who are electors. For the purposes of this case an elector under the Constitution may be said to be a citizen above the age of 21 years who has resided in the State six months and in the city or township in which such person proposes to vote at least 20 days next preceding such election. This, limited to the assessment district, is the test to be applied in voting upon a proposal to increase the 15-mill limitation, which is only a matter of fixing a rule of maximum taxation.
But in voting upon a proposed bond issue the Constitution contains a further provision in which additional qualifications of an elector are specified. Const. 1908, art. 3, § 4, as amended in 1932, reads:
"Whenever any question is submitted to a vote of the electors which involves the direct expenditure of public money or theissue of bonds, only such persons having the qualifications of electors who have property assessed for taxes in any part of the district or territory to be affected by the result of such election or the lawful husbands or wives of such persons shall be entitled to vote thereon."
While it is true that in voting on ordinary school matters the statutory provisions in the school code, particularly part 2, chap. 4, § 1, entitled "School Elections" (2 Comp. Laws 1929, § 7410 [Stat. Ann. § 15.428]) control; nonetheless when the question is one of issuing bonds which property owners of the district must pay by taxation, it falls squarely within Const. 1908, art. 3, § 4, as amended, and the qualifications as to electors therein contained control. They cannot be changed by statute. *Page 646 
In applying the statutory qualifications as the test of eligibility to vote on issuing $182,600 of school district bonds, the spouses of husbands or wives who were electors and owners of assessed property in the district were excluded. This was in violation of the constitutional provision. Defendant was right in refusing to certify the bonds. Issuance of mandamus is denied. No costs will be awarded.
BUTZEL, C.J., and WIEST, BUSHNELL, SHARPE, and CHANDLER, JJ., concurred with NORTH, J.